PER CURIAM.
Appellee Jeanette Lazenby sued her husband the appellant Charles Lazenby for alimony unconnected with divorce, charging extreme cruelty. The defendant husband counterclaimed for divorce on the ground of extreme cruelty. Following trial of the cause before the court, a final decree was entered denying the husband’s counterclaim and granting the plaintiff wife separate maintenance, with alimony fixed at $150 per month. This appeal by the husband challenges the correctness of those rulings. We find no reversible error, and affirm. The decision reached by the trial court, on the conflicting evidence relating to the merits of the cause, was supported by substantial competent evidence. In the circumstances disclosed relevant to the claim of alimony, we hold that no abuse of discretion has been demonstrated in the alimony award.
Affirmed.